EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dorothy Chiang on 11/05/2021.

The application has been amended as follows: 
1.	(Previously presented) A method for use in managing mapped RAID extents in data storage systems, the method comprising: 
creating and initializing a neighborhood matrix denoting a distribution of neighboring physical storage portions across N physical storage devices of a pool;
based on a disk utilization ratio, identifying a disk from which to allocate a first disk extent choice for a raid extent;
allocating, from the identified disk, a first disk extent for the raid extent; and
for each of the subsequent disk extents for the raid extent, 
identifying, within all the disks in the pool, a valid disk extent whose allocation as a next disk extent for the raid extent will result in neighborhood matrix values with a lowest variance, 
allocating the identified valid disk extent, and 
updating the neighborhood matrix and a disk extent consumed array.

2.	(Previously presented) The method of Claim 1, wherein identifying a disk from which to allocate the first disk extent choice comprises:
analyzing disks in an extent pool to identify a disk servicing fewest input output operations (I/Os) in the extent pool and allocating a disk extent from the identified disk.



4. 	(Original) The method of Claim 1, wherein each entry of the neighborhood matrix denotes a count of how many times a physical storage device of the pool has neighbored physical storage device of the pool. 

5.	(Previously presented) The method of Claim 1, further comprising:
creating and initializing the disk extent consumed array denoting a disk consumption metric, the array storing a value for each of the N physical storage devices of the pool.
		

6.	(Original) The method of Claim 1, wherein a first physical storage device of the N physical storage devices fails and a group X of remaining ones of the N physical storage devices of the pool that have not failed, and the method comprises:
determining a first set of one or more physical storage portions of the first mapped RAID extent stored on the first physical storage device that failed; and
relocating each physical storage portion of the first set to a physical storage device of the group X, evenly distributing the first set of one or more physical storage portions among the physical storage devices of group X to involve the physical storage devices of group X in a rebuilding process.

7. 	(Previously presented) A system comprising:
a processor; and
a memory comprising code stored therein that, when executed, performs a method of managing mapped RAID extents in data storage system comprising:
creating and initializing a neighborhood matrix denoting a distribution of neighboring physical storage portions across N physical storage devices of a pool;
based on a disk utilization ratio, identifying a disk from which to allocate a first disk extent choice for a raid extent;

identifying, within all the disks in the pool, a valid disk extent whose allocation as a next disk extent for the raid extent will result in neighborhood matrix values with a lowest variance, 
allocating the identified valid disk extent, and 
updating the neighborhood matrix and a disk extent consumed array.

8.	(Previously presented) The system of Claim 7, wherein when the code performs identifying a disk from which to allocate the first disk extent choice, the code further performs:
analyzing disks in an extent pool to identify a disk servicing fewest input output operations (I/Os) in the extent pool and allocating a disk extent from the identified disk.

9.	(Canceled) 

10.	(Original) The system of Claim 7, wherein each entry of the neighborhood matrix denotes a count of how many times a physical storage device of the pool has neighbored physical storage device of the pool. 

11.	(Previously presented) The system of Claim 7, wherein the code further performs:
creating and initializing a disk extent consumed array denoting a disk consumption metric, the array storing a value for each of the N physical storage devices of the pool; and 
configuring the allocated first disk extent for a first RAID extent and updating the neighborhood matrix and the disk extent consumed array, wherein the first RAID extent is included in mapped RAID extents.		

12.	(Original) The system of Claim 7, wherein a first physical storage device of the N physical storage devices fails and a group X of remaining ones of the N physical storage devices of the pool that have not failed, and wherein the code further performs:
determining a first set of one or more physical storage portions of the first mapped RAID extent stored on the first physical storage device that failed; and


13.	(Previously presented) A non-transitory computer readable medium comprising code stored thereon that, when executed, performs a method of managing mapped RAID extents in data storage system comprising:
creating and initializing a neighborhood matrix denoting a distribution of neighboring physical storage portions across N physical storage devices of a pool;
based on a disk utilization ratio, identifying a disk from which to allocate a first disk extent choice for a raid extent;
allocating, from the identified disk, a first disk extent for the raid extent; and
for each of the subsequent disk extents for the raid extent, 
identifying, within all the disks in the pool, a valid disk extent whose allocation as a next disk extent for the raid extent will result in neighborhood matrix values with a lowest variance, 
allocating the identified valid disk extent, and 
updating the neighborhood matrix and a disk extent consumed array.

14.	(Currently amended) The non-transitory computer readable medium of Claim 13, wherein when the code performs identifying a disk from which to allocate the first disk extent choice, the code further performs:
analyzing disks in an extent pool to identify a disk servicing fewest input output operations (I/Os) in the extent pool and allocating a disk extent from the identified disk.

15.	(Canceled) 

16.	(Currently amended) The non-transitory computer readable medium of Claim 13, wherein each entry of the neighborhood matrix denotes a count of how many times a physical storage device of the pool has neighbored physical storage device of the pool. 

17.	(Currently amended) The non-transitory computer readable medium of Claim 13, wherein the code further performs:
creating and initializing the disk extent consumed array denoting a disk consumption metric, the array storing a value for each of the N physical storage devices of the pool.		

18.	(Currently amended) The non-transitory computer readable medium of Claim 13, wherein a first physical storage device of the N physical storage devices fails and a group X of remaining ones of the N physical storage devices of the pool that have not failed, and wherein the code further performs:
determining a first set of one or more physical storage portions of the first mapped RAID extent stored on the first physical storage device that failed; and
relocating each physical storage portion of the first set to a physical storage device of the group X, evenly distributing the first set of one or more physical storage portions among the physical storage devices of group X to involve the physical storage devices of group X in a rebuilding process.

19. 	(Previously presented) The method of claim 5, wherein the first disk extent is included in mapped RAID events.

20.	(Currently amended) The non-transitory computer readable medium of claim 17, wherein the first disk extent is included in mapped RAID events.


The following is an examiner’s statement of reasons for allowance: Claim 1 recites a 
A method for use in managing mapped RAID extents in data storage systems, the method comprising: creating and initializing a neighborhood matrix denoting a distribution of neighboring physical storage portions across N physical storage devices 
When considering claim 1 as a whole, the prior art of record does not teach the limitations: creating and initializing a neighborhood matrix denoting a distribution of neighboring physical storage portions across N physical storage devices of a pool; based on a disk utilization ratio, identifying a disk from which to allocate a first disk extent choice for a raid extent; allocating, from the identified disk, a first disk extent for the raid extent and; for each of the subsequent disk extents for the raid extent, identifying, within all the disks in the extent pool1to identify a valid disk extent whose allocation as a next disk extent for the raid extent will result in neighborhood matrix values with a lowest variance, allocating the identified valid disk extent, and updating the neighborhood matrix and a disk extent consumed array.
.Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 7 and 13, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NANCI N WONG/Primary Examiner, Art Unit 2136